Citation Nr: 1241363	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-35 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, claimed as secondary to posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney



ATTORNEY FOR THE BOARD

Michael Martin



INTRODUCTION

The Veteran had active service from December 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2010 and later by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, regional office (RO).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran has previously established service connection for PTSD, rated as 100 percent disabling since 1991.  The Veteran contends that his heart disease is secondary to PTSD.  The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board finds that additional relevant evidence may exist which must be obtained for consideration in connection with the Veteran's claim.  Although some VA treatment records pertaining to heart disease are contained in the claims file, it appears that the treatment records going all the way back to the date that the Veteran first started receiving treatment for heart disease have not been obtained.  For example, a VA record dated in July 2001 refers to prior treatment for heart disease with a stent in 1997, but those records have not been obtained.  Therefore, the VA should obtain all outstanding VA treatment records which are pertinent to the heart disease claim before the Board.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities. 

The Board also notes that the claims file includes a letter from the Social Security Administration (SSA) indicating that the Veteran began receiving disability benefits from that agency in 1991.  Although the claims file includes some records pertaining to the Social Security claim, it does not appear that the entire file was obtained from the Social Security Administration.  Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand, the RO should request records from SSA pertaining to the claim for disability benefits. 

Finally, the Board notes that VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159 (c)(4) (2012). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

The evidence which is currently of record reflects that the Veteran has been diagnosed as having heart disease, to include ischemic heart disease and congestive heart failure.  The Veteran and his attorney have also submitted multiple statements to VA in which they emphasize their belief that his service-connected PTSD caused his chronic heart disease.  In addition, they have submitted several medical journal articles in which the articles' authors notes that studies of veterans diagnosed with PTSD suggest that such veterans with PTSD are at greater risk of developing heart disease.  The Board finds that this evidence suggests that the Veteran's own heart disease may be related to his PTSD.  However, because the studies submitted by the Veteran do not pertain to the particular facts of his case, the Board finds that such studies are not adequate to provide a basis to decide the appeal.  Accordingly, the Board concludes that the Veteran should be afforded a VA examination to determine whether PTSD caused or aggravated the current heart disease. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a listing of all facilities where he has previously obtained treatment for heart disease.  For non VA facilities, he should complete an authorization to release of information to allow VA to obtain such records.  The RO should obtain all relevant records.  The RO should also obtain a copy of the Veteran's SSA disability records and associate them with the claims file. 

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of any current heart condition.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Based on a review of the records contained in the claims file and the results of the examination, the examiner is asked to provide an opinion addressing the following questions:  Has the Veteran developed a heart condition? If so, please specify the diagnosis or diagnoses.  Is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused or aggravated by the Veteran's PTSD?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  A complete rationale should be given for all opinions and conclusions. 

3. After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority to include consideration of whether heart disease is secondary to PTSD.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


  
_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


